UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2014 (Unaudited) Iman Fund IMAN FUND EXPENSE EXAMPLE November 30, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/14 - 11/30/14). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 - 11/30/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.41% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 1 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) November 30, 2014 (Unaudited) 2 IMAN FUND Total Rate of Return For the Period November 30, 2004 to November 30, 2014 (Unaudited) This chart assumes an initial investment of $10,000 made on November 30, 2004 and held through November 30, 2014. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemptions of Fund shares. Six One Five Ten Average Annual Total Return as of November 30, 2014 Months Year Years Years Iman Fund 5.78% 12.70% 12.58% 6.98% Dow Jones Islamic Market USA Index* 8.24% 16.57% 13.30% 7.76% Russell 3000 Growth Index** 9.32% 16.45% 16.86% 8.99% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The index is constructed from stocks in the Dow Jones Indexes (DJGI) family. Dow Jones believes that these stocks are accessible to investors and are well traded. The DJGI methodology removes issues that are not suitable for global investing. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** TheRussell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. 3 IMAN FUND SCHEDULE OF INVESTMENTS November 30, 2014 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.8% AEROSPACE PRODUCT & PARTS MANUFACTURING - 3.4% Honeywell International, Inc. $ TE Connectivity Ltd. (b) AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 1.2% National Oilwell Varco Inc. The Toro Co. AIR FREIGHT & LOGISTICS - 0.4% United Parcel Service, Inc. (UPS) - Class B APPAREL KNITTING MILLS - 0.3% Zumiez, Inc. (a) ARCHITECTURAL AND STRUCTURAL METALS MANUFACTURING - 0.5% Drew Industries Inc. AUTOMOBILES - 0.5% Winnebago Industries, Inc. BUILDING MATERIAL & SUPPLIES DEALERS - 2.6% Fastenal Co. The Home Depot, Inc. BUSINESS SUPPORT SERVICES - 0.6% WNS Holdings Ltd. - ADR (a)(b) CLOTHING STORES - 1.6% American Eagle Outfitters, Inc. ANN INC. (a) Ascena Retail Group, Inc. (a) The Children’s Place Retail Stores, Inc. COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 1.8% Copart, Inc. (a) The Middleby Corp. (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 2.5% Cisco Systems, Inc. Plantronics, Inc. QUALCOMM, Inc. COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 4.4% Apple Inc. Zebra Technologies Corp. (a) COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 4.6% Accenture PLC - Class A (b) Cerner Corp. (a) Convergys Corp. Perficient, Inc. (a) Sykes Enterprises, Inc. (a) Virtusa Corp. (a) The accompanying notes are an integral part of these financial statements. 4 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2014 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.8% (Continued) DAIRY PRODUCT MANUFACTURING - 0.7% WhiteWave Foods Co. (a) $ DATA PROCESSING, HOSTING & RELATED SERVICES - 2.5% CoStar Group Inc. (a) Red Hat, Inc. (a) ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 2.0% Amazon.com, Inc. (a) EMPLOYMENT SERVICES - 0.4% Manpowergroup Inc. ENGINE, TURBINE & POWER TRANSMISSION EQUIPMENT MANUFACTURING - 1.1% Brunswick Corp. Cummins, Inc. FREIGHT TRANSPORTATION ARRANGEMENT - 1.1% FedEx Corp. GENERAL FREIGHT TRUCKING - 0.4% Knight Transportation, Inc. GRAIN & OILSEED MILLING - 1.7% Unilever NV - NY Reg. Shares - ADR (b) Unilever PLC - ADR (b) HEALTH & PERSONAL CARE STORES - 1.7% CVS Caremark Corp. Vitamin Shoppe, Inc. (a) INDUSTRIAL MACHINERY MANUFACTURING - 1.8% Applied Materials, Inc. INSURANCE CARRIERS - 0.8% Health Net Inc. (a) JEWELRY, LUGGAGE, & LEATHER GOODS STORES - 0.6% Signet Jewelers Ltd. (b) MANAGEMENT, SCIENTIFIC & TECHNICAL CONSULTING SERVICES - 1.3% Korn/Ferry International (a) Salesforce.com, Inc. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 1.2% 3M Co. Intuitive Surgical, Inc. (a) Stryker Corp. Zimmer Holdings, Inc. METAL ORE MINING - 0.3% Franco-Nevada Corp. (b) MOTOR VEHICLE BODY & TRAILER MANUFACTURING - 0.3% Lear Corp. MOTOR VEHICLE MANUFACTURING - 2.0% Tesla Motors, Inc. (a) MOTOR VEHICLE PARTS MANUFACTURING - 0.2% Sun Hydraulics Corp. The accompanying notes are an integral part of these financial statements. 5 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2014 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.8% (Continued) NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 2.3% Agilent Technologies, Inc. $ Danaher Corp. Illumina, Inc. (a) Keysight Technologies, Inc (a) Masimo Corp. (a) MTS Systems Corp. NEWSPAPER, PERIODICAL, BOOK, AND DIRECTORY PUBLISHERS - 2.6% Reed Elsevier PLC - ADR (b) OFFICE ADMINISTRATIVE SERVICES - 0.9% Gartner, Inc. (a) OFFICE FURNITURE (INCLUDING FIXTURES) MANUFACTURING - 1.9% La-Z-Boy Inc. Steelcase Inc. - Class A OIL & GAS EXTRACTION - 3.5% Diamondback Energy, Inc. (a) EOG Resources, Inc. Helmerich & Payne, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 0.3% Emerson Electric Co. OTHER FABRICATED METAL PRODUCT MANUFACTURING - 0.1% Parker Hannifin Corp. OTHER GENERAL MERCHANDISE STORES - 0.6% O’Reilly Automotive, Inc. (a) OTHER GENERAL PURPOSE MACHINERY MANUFACTURING - 1.5% Flowserve Corp. Graco, Inc. IDEX Corp. OTHER INFORMATION SERVICES - 5.3% Baidu, Inc. -ADR (a)(b) Facebook Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) PESTICIDE, FERTILIZER & OTHER AGRICULTURAL CHEMICAL MANUFACTURING - 0.7% Monsanto Co. PETROLEUM & COAL PRODUCTS MANUFACTURING - 5.3% Chevron Corp. Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2014 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.8% (Continued) PHARMACEUTICAL & MEDICINE MANUFACTURING - 8.8% Alkermes PLC (a)(b) $ Bristol-Myers Squibb Co. Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Intercept Pharmaceuticals, Inc. (a) Johnson & Johnson Novartis AG -ADR (b) Sanofi - ADR (b) Vertex Pharmaceuticals Inc. (a) PROFESSIONAL & COMMERCIAL EQUIPMENT & SUPPLIES MERCHANT WHOLESALERS - 2.5% Covidien PLC (b) Henry Schein, Inc. (a) RAIL TRANSPORTATION - 0.9% Union Pacific Corp. SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 2.9% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. Biogen Idec Inc. (a) Covance, Inc. (a) Incyte Corp. (a) SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 5.7% Altera Corp. Benchmark Electronics, Inc. (a) Cavium, Inc. (a) Cree, Inc. (a) International Rectifier Corp (a) NVIDIA Corp. Texas Instruments Inc. Tyco International PLC (b) Xilinx, Inc. SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT - 1.7% Intel Corp. SOAP, CLEANING COMPOUND & TOILET PREPARATION MANUFACTURING - 0.5% Tupperware Brands Corp. SOFTWARE PUBLISHERS - 4.5% Aspen Technology, Inc. (a) Microsoft Corp. Oracle Corp. SPORTING GOODS, HOBBY & MUSICAL INSTRUMENT STORES - 1.3% Dicks Sporting Goods, Inc. SUPPORT ACTIVITIES FOR MINING - 1.3% Halliburton Co. Schlumberger Ltd. (b) The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2014 (Unaudited) (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 99.8% (Continued) TEXTILE, APPAREL & LUXURY GOODS - 0.2% NIKE, Inc. - Class B $ TOTAL COMMON STOCKS (Cost $54,984,542) Total Investments (Cost $54,984,542) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 8 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2014 (Unaudited) Assets: Investments, at value (cost $54,984,542) $ Cash Receivable for capital shares sold Dividends receivable Receivable for investments sold Other assets Total Assets Liabilities: Payable for investments purchased Payable to Advisor (Note 3) Payable for capital shares redeemed Payable for professional fees Payable for Trustee fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 9 IMAN FUND STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2014 (Unaudited) Investment income: Dividend income (Net of foreign withholding tax of $5,511) $ Total investment income Expenses: Advisory fees (Note 3) Administration fees Transfer agent fees and expenses Legal fees Fund accounting fees Federal and state registration fees Trustees’ fees and related expenses Audit fees Reports to shareholders Custody fees Other expenses Total expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain from security transactions Change in net unrealized appreciation/depreciation on investments Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Six-Months Ended November 30, 2014 Year Ended (Unaudited) May 31, 2014 From operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Net increase in net assets from operations From distributions paid: Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid — ) From capital share transactions: Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net assets: Beginning of period End of period (includes accumulated net investment loss of $54,707 and $15,049, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended November 30, Year Ended May 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments — ) — Total distributions paid — ) — Net asset value, end of period $ Total return %(2) % % )% % % Net assets at end of period (000’s) $ Ratio of expenses to average net assets %(3) % Ratio of net investment loss to average net assets )%(3) )% )% )% )% )% Portfolio turnover rate %(2) % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 12 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS November 30, 2014 (Unaudited) 1. Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc. (“AAA” or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose prices the Fund’s Advisor anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Advisor in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at fair value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price. The Fund did not hold any such securities during the six months ended November 30, 2014. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at November 30, 2014 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. 13 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) November 30, 2014 (Unaudited) Level 2 - Other significant observable inputs (including quoted prices for similar securities in active markets, quoted prices for identical or similar instruments in markets that are not active, model-derived valuations in which all significant inputs and significant value drivers are observable in active markets, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining a fair value of an investment may include price information, credit data, volatility statistics, and other factors.These inputs can be either observable or unobservable.The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace.The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value.The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations.During these periods, the availability of prices and inputs may be reduced for many investments.This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments.However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices.Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3.These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor.Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of November 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
